IN THE UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT
                                 _______________

                                   m 00-60301
                                 Summary Calendar
                                 _______________



                      FIDELIA ALEXANDER, ETC., ET AL.,

                                                     Plaintiffs,

                               CLINTON ALEXANDER
                                       AND
            BENEFICIARIES OF THE BEBE ALEXANDER FAMILY TRUST,

                                                     Plaintiffs-Appellants,

                                     VERSUS

                           UNION PLANTERS BANK,

                                                     Defendant-Appellee.


                          _________________________

                    Appeal from the United States District Court
                      for the Northern District of Mississippi
                               (2:98-CV-128-B-B)
                          _________________________
                               September 15, 2000


Before SMITH, BENAVIDES, and                 JERRY E. SMITH, Circuit Judge:*
  DENNIS, Circuit Judges.

                                                *
                                                  Pursuant to 5TH CIR. R. 47.5, the court has
                                             determined that this opinion should not be
                                             published and is not precedent except under the
                                                                                (continued...)
                                                         then dismissed so they could refile in another
   Clinton Alexander, pro se, appeals, for her-          county.
self and as next-friend of her sister, Fidelia Al-
exander, a summary judgment declaring that a                Before plaintiffs refiled, the bank sued in
previous settlement agreement releases defen-            yet a third county, seeking to resign as trustee,
dant Union Planters Bank from any liability for          to have the rights of the beneficiaries of the
the matters being litigated in this suit. We af-         trust determined, and to be discharged from
firm, concluding that the district court                 further obligations under the trust. On the
correctly held that the language of the                  date of trial, the parties entered into a
settlement agreement unambiguously governs               settlement agreement stating, inter alia, that
these issues, that there is no evidence of fraud         “all claims now existing or alleged to exist
or inequitable conduct, and that there was               among the parties in this case are released and
adequate consideration to form a valid                   discharged . . . .”
contract.
                                                             Fidelia and Clinton then filed the instant
                     I.                                  suit, seeking damages from the bank for
   Fidelia and Clinton Alexander were                    breaches of fiduciary duties and fraudulent be-
beneficiaries under the Bebe H. Alexander                havior with respect to the administration of the
Family Trust, created by the will of their               trust. They claim that the term “parties” in the
grandfather. His daughter, Bebe, and Clinton             1996 settlement referred only to the
and Fidelia were beneficiaries.                          beneficiaries of the trust and not to the bank,
                                                         even though the bank was the plaintiff in that
    Most of the payments from the trust were             case. Plaintiffs argue that the fact that the
made to Bebe, but Fidelia and Clinton then               bank interpreted the term “parties” to include
requested that payments be made to them.                 it means there was no meeting of the minds.
The will provided that the bank as trustee, at           The bank disagrees, reasoning that the plain
its discretion, could make payments for such             language of the settlement releases it from all
purposes. After considering Fidelia and Clin-            liability that existed to Fidelia and Clinton as of
ton’s request, the bank denied them any                  the time of the settlement.
payments, instead choosing to continue to pay
the majority of the income to Bebe.                                           III.
                                                             We review a summary judgment de novo.
                        II.                              See Rivers v. Central & S.W. Corp., 186 F.3d
    Fidelia and Clinton, pro se, sued the bank in        681, 682 (5th Cir. 1999). The district court
state court, accusing it of various violations of        correctly determined that the language of the
its duty as trustee, including failing to sell the       settlement unambiguously released all parties
farm in 1980 when land prices were at a peak             to that suit from any liability that existed
and violating the trust’s terms by paying most           among them at that time. It is hard to imagine
of the income to Bebe. Fidelia and Clinton               how a global settlement could be much more
                                                         plainly worded than “all claims now existing or
                                                         alleged to exist among the parties in this case
   *
    (...continued)                                       are released and discharged . . . .” This
limited circumstances set forth in 5TH CIR. R.           unambiguous language precludes us from
47.5.4.                                                  going beyond the written words of the

                                                     2
settlement and delving into parole evidence of              etc.” Taylor v. Firestone Tire & Rubber Co.,
what the parties intended when they signed the              519 So. 2d 436, 438 (Miss. 1988).
agreement. See Cooper v. Crabb, 587 So. 2d
236, 241 (Miss. 1991).                                          Although plaintiffs allege “sheer chicanery”
                                                            and “bad faith and trickery” on the part of the
    Any party represented by competent                      bank’s attorney, we find no evidence of fraud
counsel should have realized that this                      in the record. Indeed, the record shows that
agreement would be interpreted to release the               the settlement was negotiated by the lawyers
bank from all liability. It is undisputed,                  for the two divided camps of beneficiaries, and
however, that Clinton and Fidelia Alexander                 there is no record of the attorney’s making any
made an honest mistake in thinking that the                 representations at all as to the meaning of the
settlement agreement did not include the                    settlement terms to either Clinton and Fidelia
bank.1 Unfortunately for them, no matter how                or their attorneys.
sincere their mistaken belief was that the
agreement did not release the bank from                        The bank’s attorney was present in the
liability, “[a] unilateral mistake will not be the          courtroom and did sign the agreement, but
basis for upsetting a settlement unless there is            there is no evidence whatsoever of fraud on his
some evidence of fraud, duress, overreaching,               part. Plaintiffs’ argument that he is guilty of
                                                            bad faith and trickery is instead made in
                                                            response to his taking the position that the set-
   1
      The undisputed evidence is that the sisters           tlement agreementSSwhich he signed in
were both too ill to be in the courtroom and                settlement of the case in which his client was
therefore had to have their attorneys relay the             the plaintiffSSapplied to his client.
settlement negotiations to them in a separate room.
Thus, the fact that they may have become confused
                                                               Plaintiffs contend that the settlement could
as to the exact wording and intent of the settlement
is somewhat understandable. More remarkable are             not include the bank because they were
the af_fidavits from the sisters’ attorneys in which        “specific in their instructions that no settlement
they seem to trumpet their own shortcomings.                agreement should bar their eventual claim
They state that when Wright signed the settlement           against Union Planters for damages.”
agreement, they both believed that it did not release       Therefore, they argue, any interpretation of
the Bank from any liability. They further state in          “parties” that includes Union Planters Bank is
their affidavits SS which are identically                   either erroneous or trickery.
wordedSSthat the Bank should have communicated
more plainly that the settlement agreement released            Plaintiffs, however, have failed to allege to
it from liability.                                          whom, if anyone, other than their attorneys,
     Had the ailing sisters been negotiating for            they gave these specific instructions. They
them_selves we might consider the question of               further do not allege that the bank was aware
whether the Bank should have explained each ele-
                                                            of their desire to reserve the right to sue the
ment of the settlement agreement to them. But
                                                            bank for breach of its duties as trustee, or that
where, as here, clients are represented by
supposedly competent counsel, we reject any                 the bank or its attorneys ever communicated
argument that opposing counsel has a duty to make           anything to them about the meaning of the
sure that each unambiguous part of an agreement             agreement. Therefore, the fact that the
is subjectively understood by both lawyer and               settlement agreement stated that it released all
client.                                                     “parties in the case” cannot lead to recission of

                                                        3
the contract on grounds that plaintiffs were
fraudulently induced to make a unilateral
mistake.

    Plaintiffs alternatively aver that there was
no consideration given by the bank in
exchange for its release from liability. They
argue that the bank agreed to do no more than
fulfill its pre-existing duties as trustee, which
cannot amount to consideration given in
exchange for a promise to release it from
liability. Plaintiffs do not recognize, however,
that the bank dropped its suit seeking court
approval to resign as trustee and to be dis-
charged from further obligations under the
trust. This consideration was sufficient to
form a valid contract.

   AFFIRMED.




                                                    4